
	

115 S2263 IS: Fruit and Vegetable Planting Flexibility Act of 2017
U.S. Senate
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2263
		IN THE SENATE OF THE UNITED STATES
		
			December 21, 2017
			Mr. Donnelly (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Act of 2014 to require base acres planted to fruits, vegetables, and wild
			 rice to be considered planted to a covered commodity for purposes of any
			 recalculation of base acres.
	
	
		1.Short title
 This Act may be cited as the Fruit and Vegetable Planting Flexibility Act of 2017.
 2.Effect of planting fruits and vegetablesSection 1114 of the Agricultural Act of 2014 (7 U.S.C. 9014) is amended by striking subsection (e) and inserting the following:
			
				(e)Effect of planting fruits and vegetables
 (1)Reduction requiredIn the manner provided in this subsection, payment acres on a farm shall be reduced in any crop year in which fruits, vegetables (other than mung beans and pulse crops), or wild rice have been planted on base acres on a farm.
 (2)Price loss coverage and county coverageIn the case of price loss coverage payments and agricultural risk coverage payments using county coverage, the reduction under paragraph (1) shall be the amount equal to the base acres planted to crops referred to in that paragraph in excess of 15 percent of base acres.
 (3)Individual coverageIn the case of agricultural risk coverage payments using individual coverage, the reduction under paragraph (1) shall be the amount equal to the base acres planted to crops referred to in that paragraph in excess of 35 percent of base acres.
 (4)Reduction exceptionsNo reduction to payment acres shall be made under this subsection if— (A)cover crops or crops described in paragraph (1) are grown solely for conservation purposes and not harvested for use or sale, as determined by the Secretary; or
 (B)in any region in which there is a history of double-cropping covered commodities with crops described in paragraph (1), those crops were so double-cropped on the base acres, as determined by the Secretary.
						(5)Recalculation of base acres
 (A)In generalFor each crop year for which fruits, vegetables (other than mung beans and pulse crops), or wild rice are planted to base acres on a farm for which a reduction in payment acres is made under this subsection, the Secretary shall consider those base acres to be planted or prevented from planting to a covered commodity for purposes of any reallocation, adjustment, or reduction of base acres for the farm under section 1112.
 (B)ProhibitionNothing in this paragraph provides authority to the Secretary to reallocate, adjust, reduce, or otherwise recalculate base acres for a farm.
						.
		
